DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (Publication No.: US 2018/0375566 A1).
Regarding claim(s) 1, 11, 15, 17, 20, Hong teaches a method of operating a wireless communications device, the method comprising: receiving a baseband signal 
Regarding claim(s) 2, 16, Hong teaches the method of claim 1, further comprising: generating an acoustic signal based on the RF signal (e.g. via “opto-acoustic” and/or “acoustic” processing components within the optical interference canceller as in paragraph [0066]); and generating the optical signal based on the acoustic signal (e.g. via “opto-acoustic” and/or “acoustic” processing components as in paragraph [0066] within the optical upconverter 210 utilizing Hong’s ability to convert “any sub-optical-frequency signal to any optical frequency signal in any manner” as in paragraph [0086]). 
Regarding claim(s) 3, Hong teaches the method of claim 2, wherein the optical signal is generated by phonon-photon transduction (e.g. via the ability of Hong’s optical upconverter 210 in Figure 13 to convert “any sub-optical-frequency signal to any optical 
Regarding claim(s) 4, Hong teaches the method of claim 3, wherein the photon-photon transduction is based, at least in part, on the control signal (e.g. the adaptive control signal output by “a control circuit or other control mechanism” as in paragraph [0067]).
Regarding claim(s) 5, 19, Hong teaches the method of claim 1, wherein the control signal comprises a delay (e.g. “time delay” as in paragraph [0091]). 
Regarding claim(s) 6, 18, Hong teaches the method of claim 6, wherein the control signal is based at least in part on one or more of: a property of an optical waveguide of the wireless communications device through which the optical signal propagates (e.g. “temperature, ambient temperature, antenna configuration, humidity” as in paragraph [0067]); or a gain of the photon-phonon transduction. 
Regarding claim(s) 7, Hong teaches the method of claim 1, wherein the baseband signal comprises a digital signal to transmit by the wireless communications device (e.g. “digital transmit signal” as illustrated in Figure 5). 
Regarding claim(s) 8, Hong teaches the method of claim 1, wherein combining the second RF signal with the received RF signal comprises inverting the second RF signal (e.g. via use of “Phase shifters” as in paragraph [0096]). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Regarding claim(s) 10, 13, Hong teaches the method of claim 9, but fails to specifically teach that the heating element is positioned adjacent to an optical waveguide carrying the optical signal.  However, positioning a heating element  adjacent to an optical waveguide carrying an optical signal is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to position a heating element  adjacent to an optical waveguide carrying an optical signal in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637